                                   1                                 UNITED STATES DISTRICT COURT

                                   2                                NORTHERN DISTRICT OF CALIFORNIA

                                   3
                                         GREG CROSBY,
                                   4                                                       Case No. 18-cv-04173-YGR
                                                       Plaintiff,
                                   5
                                                  v.                                       CASE MANAGEMENT AND
                                   6                                                       PRETRIAL ORDER
                                         CITY OF HAYWARD., et al.,
                                   7
                                                       Defendants.
                                   8

                                   9          TO ALL PARTIES AND COUNSEL OF RECORD:

                                  10          The Court hereby sets the following trial and pretrial dates:

                                  11                                    PRETRIAL SCHEDULE
                                  12    CASE MANAGEMENT CONFERENCE:                           Monday, February 11, 2019 at 2:00 p.m.
Northern District of California
 United States District Court




                                  13    REFERRED TO MAGISTRATE DONNA M. RYU FOR
                                        MANDATORY SETTLEMENT CONFERENCE TO BE                 December 24, 2018
                                  14    COMPLETED BY:
                                  15
                                        LAST DAY TO JOIN PARTIES OR AMEND
                                                                                              Only with Court approval
                                  16    PLEADINGS:

                                  17    NON-EXPERT DISCOVERY CUTOFF:                          March 29, 2019

                                  18    DISCLOSURE OF EXPERT REPORTS:
                                        ALL EXPERTS, RETAINED AND NON-RETAINED                Opening: April 15, 2019
                                  19
                                        MUST PROVIDE WRITTEN REPORTS COMPLIANT                Rebuttal: April 30, 2019
                                  20    WITH FRCP 26(A)(2)(B):

                                  21    EXPERT DISCOVERY CUTOFF:                              May 13, 2019
                                  22    DISPOSITIVE MOTIONS1 / DAUBERT MOTIONS To
                                                                                              July 16, 2019
                                  23    BE HEARD BY:

                                  24    COMPLIANCE HEARING (SEE PAGE 2)                       Friday, September 27, 2019 at 9:01 a.m.

                                  25    JOINT PRETRIAL CONFERENCE STATEMENT:                  October 4, 2019

                                  26

                                  27
                                              1
                                              See Standing Order regarding Pre-filing Conference Requirements for motions for
                                  28
                                       summary judgment.
                                   1    PRETRIAL CONFERENCE:                                   Friday, October 18, 2019 at 9:00 a.m.

                                   2    TRIAL DATE AND LENGTH:                                 Monday, November 4, 2019 at 8:30 a.m.
                                                                                               Jury Trial
                                   3

                                   4          Pursuant to the Court’s Pretrial Instructions in Civil Cases at Section 2, trial counsel shall
                                   5   meet and confer in advance of the Pretrial Conference. The compliance hearing on Friday,
                                   6   September 27, 2019 at 9:01 a.m. is intended to confirm that counsel have reviewed the Court’s
                                   7   Pretrial Setting Instructions and are in compliance therewith. The compliance hearing shall be
                                   8   held in the Federal Courthouse, 1301 Clay Street, Oakland, California, in Courtroom 1. Five (5)
                                   9   business days prior to the date of the compliance hearing, the parties shall file a one-page JOINT
                                  10   STATEMENT confirming they have complied with this requirement or explaining their failure to
                                  11   comply. If compliance is complete, the parties need not appear, and the compliance hearing will
                                  12   be taken off calendar. Telephonic appearances will be allowed if the parties have submitted a joint
Northern District of California
 United States District Court




                                  13   statement in a timely fashion. Failure to do so may result in sanctions.
                                  14          The parties must comply with both the Court’s Standing Order in Civil Cases and Standing
                                  15   Order for Pretrial Instructions in Civil Cases for additional deadlines and procedures. All
                                  16   Standing Orders are available on the Court’s website at http://www.cand.uscourts.gov/ygrorders.
                                  17          IT IS SO ORDERED.
                                  18   Dated: October 2, 2018
                                  19                                                    ______________________________________
                                  20                                                    YVONNE GONZALEZ ROGERS
                                                                                        United States District Judge
                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                         2
